Case 1:21-cv-06887-AT Document 24 Filed 08/23/21 Page 1 of1

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
VIRGINIA SHASHA AND VIVIENNE DOC #: —E
PERO, CO-TRUSTEES OF THE DATE FILED: _ 8/23/2021

 

VIOLET SHUKER SHASHA TRUST,
LAURENCE ADLER AND SHIRLEY
ADLER, TRUSTEES OF THE ADLER
FAMILY TRUST, MYRNA JOY
EDELMAN, TRUSTEE OF THE 2006
GILBERT M. EDELMAN INTER
VIVOS TRUST, THE EMPIRE STATE
LIQUIDITY FUND LLC, MARY JANE
FALES, MELVYN H. HALPER,
PHYLLIS J. HALPER, AND WENDY
TAMIS,

Petitioners,
-against- 21 Civ. 6887 (AT)
PETER L. MALKIN, ANTHONY E. MALKIN, ORDER

THOMAS N. KELTNER, JR, AND ESRT MH
HOLDINGS, LLC

 

Respondents.
ANALISA TORRES, District Judge:

 

On August 16, 2021, Petitioners filed a petition to confirm an arbitration award. ECF No. 1.
They additionally filed a memorandum in support of the petition, a declaration and supporting
documents, and a statement pursuant to Local Rule 56.1, consistent with the treatment of such
petitions as a motion for summary judgment. ECF Nos. 18-20. See D.H. Blair & Co., Inc. v.
Gottdiener, 462 F.3d 95, 109 (2d. Cir. 2006). Accordingly, Respondents shall file their opposition by
September 7, 2021. By September 14, 2021, Petitioners shall file their reply, if any.

SO ORDERED.

Dated: August 23, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
